Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 7/14/2020 have been examined, of which claims 1, 11 and 20 are independent.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “the process associated with the 5G function node”, which is preceded in claim 11 by “a process to be performed by the 5G function node”. For the constancy in claim language, the examiner suggests to amend the above limitation as “the process to be performed by the 5G function node”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 5, 8, 6, 7, 10, 11-14, 11, 15-17, 19-20 respectively of U.S. Patent No. 10740149. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 5 together of the instant application is anticipated by the claim 1 of patent application. Other claims are also anticipated by the respective parent claims as mapped above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409) in view of Krishnakumar et al. (US 2011/0239120) in further view of Rothschild (US 2013/0091284) 

 Regarding claim 1, Wang teaches a method (network operation of multiple 5g network slices, fig 1-7) comprising: 
initializing, by a computer device, a Fifth Generation (5G) function node (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the functions – all necessary and potentially dedicated ; 
designating, by the computer device, a process to be performed by the 5G function node as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
detecting, by the computer device, the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
(informing), by the computer device, the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however is silent regarding the other control entity conforming to support or activating the 

However, Krishnakumar teaches activating, by the computer device, the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (fig 4a – enterprise server 102 receives a feature selection to be activated by cloud server (on-demand trigger) and sends the selection and the cloud instantiates and activates the feature with executing feature code in cloud server, Para 47, 50; on-demand feature activation on mixed computing environment with cloud computing, Para 2 (cloud computing is interpreted as serverless computing as mentioned previously)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

Furthermore, Rothschild teaches designating, by the computer device, a process to be performed by the 5G function node as an on-demand process based on one or more criteria, wherein the one or more criteria include a latency requirement (for the additional resource request for process (step 505, fig 5), the , and wherein the on-demand process is associated with code that is loaded and executed in response to a trigger condition (receive request from a cloud server for additional resource for a process (trigger), step 505, fig 5; and initiate a second instance of the process on a second cloud server (load and execute on demand), step 530, fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g and cloud computing as taught by Wang and Krishnakumar with initiation of new instance of process with delay consideration as taught by Rothschild for the benefit of managing cloud computing resources in a time sensitive environment as taught by Rothschild in Para 31.

Regarding claim 11, Wang teaches a device (5G slice including access nodes and cloud nodes, fig 1-7) comprising: 
a memory configured to store instructions (firmware incorporated in computer readable medium including memory, Para 129); and 
a processor configured to execute the instructions (processor in association with software, firmware incorporated in computer readable medium including memory for execution by processor, Para 129) to: 
initialize a Fifth Generation (5G) function node (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the ; 
designate a process to be performed by the 5G function node as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
detect the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
(inform) the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however is silent 

However, Krishnakumar teaches activating, by the computer device, the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (fig 4a – enterprise server 102 receives a feature selection to be activated by cloud server (on-demand trigger) and sends the selection and the cloud instantiates and activates the feature with executing feature code in cloud server, Para 47, 50; on-demand feature activation on mixed computing environment with cloud computing, Para 2 (cloud computing is interpreted as serverless computing as mentioned previously)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

Furthermore, Rothschild teaches designating, by the computer device, a process to be performed by the 5G function node as an on-demand process based on one or more criteria (for the additional resource request for process (step 505, fig , and wherein the on-demand process is associated with code that is loaded and executed in response to a trigger condition (receive request from a cloud server for additional resource for a process (trigger), step 505, fig 5; and initiate a second instance of the process on a second cloud server (load and execute on demand), step 530, fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g and cloud computing as taught by Wang and Krishnakumar with initiation of new instance of process with delay consideration as taught by Rothschild for the benefit of managing cloud computing resources in a time sensitive environment as taught by Rothschild in Para 31.

Regarding claim 20, Wang teaches a non-transitory computer-readable memory device storing instructions executable by a processor (firmware incorporated in computer readable medium including memory for execution by processor, Para 129), the non-transitory computer-readable memory device (computer readable medium comprising software (one or more instructions), Para 129) comprising: 
one or more instructions to initialize a Fifth Generation (5G) function node (based on 5g slice supporting certain functions – smartphone, automotive, massive machine type or generic, the functions – all necessary and potentially dedicated ; 
one or more instructions to designate a process to be performed by the 5G function node as an on-demand process based on one or more criteria (control entity determines that one or more of its supported slices can serve the WTRU service or at least one service should be served by a network slice associated with a different control entity (on-demand) based on message with local policies and subscription information, Para 70-71); 
one or more instructions to detect the trigger condition (control entity in network slice receives a NAS message from RAN regarding required services for WTRU and information of local policies and subscription information, Para 70; the message to request service is a trigger condition); and 
one or more instructions to (inform) the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (control entity sends NAS message to another network slice including information about services to be provided for the WTRU by other slices, 2B, fig 5; Para 70-71).

Wang teaches that the network operation of network slices in 5G where the control entity in each network slice initiates its functions based on type of support provided, and checks on service trigger that requires to be forwarded to another network slice. The reference teaches that the control entity sends the NAS message with information about the service to be provided to the WTRU; however is silent regarding the other control entity conforming to support or activating the 

However, Krishnakumar teaches to activate the designated on-demand process in a serverless computing system, in response to detecting the trigger condition (fig 4a – enterprise server 102 receives a feature selection to be activated by cloud server (on-demand trigger) and sends the selection and the cloud instantiates and activates the feature with executing feature code in cloud server, Para 47, 50; on-demand feature activation on mixed computing environment with cloud computing, Para 2 (cloud computing is interpreted as serverless computing as mentioned previously)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

Furthermore, Rothschild teaches to designate a process to be performed by the 5G function node as an on-demand process based on one or more criteria, wherein the one or more criteria include a latency requirement (for the additional resource request for process (step 505, fig 5), the timing delay information , and wherein the on-demand process is associated with code that is loaded and executed in response to a trigger condition (receive request from a cloud server for additional resource for a process (trigger), step 505, fig 5; and initiate a second instance of the process on a second cloud server (load and execute on demand), step 530, fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g and cloud computing as taught by Wang and Krishnakumar with initiation of new instance of process with delay consideration as taught by Rothschild for the benefit of managing cloud computing resources in a time sensitive environment as taught by Rothschild in Para 31.

 Regarding claim 2 and 12, Wang fails to teach, but Krishnakumar teaches 
generating code for the designated process (the enterprise feature code database 208 provides enough feature codes to complete interface between enterprise server and cloud, para 32; further, enterprise server, intermediary server and cloud generate or extract feature code from databases for cloud server, Para 48-50); and 
providing the generated code to the serverless computing system (enterprise server, intermediary server and cloud generate feature code for cloud server to store and execute the code, Para 48-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

 Regarding claim 3 and 13, Wang fails to teach, but Krishnakumar teaches wherein the one or more criteria further include a resource requirement associated with the designated process (based on the selection of feature and parameters, the intermediary server can extract correct feature code and determine instantiation requirements for feature including storage and memory requirements, Para 48-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

 Regarding claim 4 and 14, Wang further teaches wherein the 5G function node (5G slice including access nodes and cloud nodes, fig 1-7) includes a User Plane Function (UPF) node (cloud node supporting user plane functions, fig 1, para 30).

 Regarding claim 5 and 15, Wang further teaches 
identifying an always-on process associated with the 5G function node (based on the type of supported functions, the necessary functions are instantiated, and dedicated or shared infrastructure resources are used, Para 30-31, fig 1); and 
activating the identified always-on process (network slices support certain functions and necessary functions are instantiated (activated), para 30-31 and the network slice information with parameters are provided by the network, Para 37; the network slice information provides information related to the activated or instantiated functions).

 Regarding claim 8 and 17, Wang further teaches wherein the trigger condition (control entity in network slice receives a NAS message from RAN regarding requires services for WTRU, Para 70) includes receiving a request from another process associated with the 5G function node (the main control node forwards NAS message from WTRU with request to serve WTRU to control entity in a network slice, Para 69, 66).

 Regarding claim 9 and 18, Wang fails to teach, but Krishnakumar teaches 
receiving a request to change the process to an always-on process (receiving a request for feature and parameters, fig 3, 4a; based on received request of feature, the enterprise server receives corresponding code, installs, enables and executes as described with respect to fig 3-4a, Para 45 and 52; the selection of feature triggers the enterprise server to retrieve the feature code to instantiate and execute, thus the selection is request to change a particular on-demand process); 
designating the process as an always-on process in response to receiving the request (enterprise server retrieving the feature code and either stores in ; and 
activating the process as an always-on process (enterprise server retrieving the feature code that is activated and installs and executes the code for the selected feature, Para 44, 52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.

 Regarding claim 10 and 19, Wang further teaches wherein the process to be performed (or associated with) by the 5G function node includes a network slice management process (the control entity determines that it will not serve the service requested by WTRU, and at least one service should be served by a network slice associated with a different control entity, where the control entity is configured with information regarding which other slices may serve the WTRU and respective addresses, Para 70; thus the process of determining the other control entity in other network slice needs to serve the requested service is a service that includes network slice management).

Claim 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409) in view of Krishnakumar et al. (US 2011/0239120) and Rothschild (US 2013/0091284) in further view of Li et al. (US 2017/0079059) 

 Regarding claim 6 and 16, Wang in view of Krishnakumar and Rothschild teaches the limitations of parent claim including 5G nodes. 

Wang in view of Krishnakumar and Rothschild fails to teach, but Li teaches wherein identifying the always-on process associated with the 5G function node (slice on or off process at access point for radio access network, Para 217-223) includes: 
determining that another process, associated with the 5G function node, is associated with a latency requirement that is lower than a latency threshold (Qos requirement (threshold to meet) of low latency – base station have Qos demand in QoS-motivated slice on, Para 222-223; fig 27 shows the UE request falls into specific QoS class; also Para 178 describes determination of minimum amount of transmission latency for a traffic type of data stream); and 
designating the other process as an always-on process based on determining that the other process is associated with the latency requirement that is lower than the latency threshold (Qos requirement (threshold to meet) of low latency – base station turns on slice when have Qos demand in QoS-motivated slice on, Para 222-223; fig 27 shows the UE request falls into specific QoS class and the BS assigns resources for the slice to be on; also allocating the data stream to a number of continuous physical subframes to achieve the minimum amount (threshold) of transmission latency, para 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g and on-demand activation in cloud 

 Regarding claim 7, Wang fails to teach, but Krishnakumar teaches 
receiving a request to change the other process to an on-demand process (selection of the deactivation of feature is received at user interface of the enterprise server, step 434, fig 4b, Para 54; the deactivation of feature triggers the cloud to stop execution and enterprise server to uninstall the feature code, which is needs to be re-enabled in future, Para 57, thus it is considered as request to change running process to be on-demand); 
designating the other process as another on-demand process, in response to receiving the request (based on enterprise server receiving the selection to deactivate the feature, the feature API selects the deactivation signal, Para 54); 
generating on-demand code for the designated other on-demand process  (the feature API selects the deactivation signal and sends to intermediary server through encryption module, Para 54; the encrypting of deactivation signal is considered as generating the code (signal) for deactivating feature); 
providing the generated on-demand code to the serverless computing system (sending deactivation signal from enterprise server to intermediary server, and to the cloud, Para 54, fig 4B); 
selecting an on-demand trigger condition for the designated other on-demand process (enterprise server 102 uninstalls the code and is unable to ; and 
monitoring for the selected on-demand trigger condition (enterprise server receives selection of feature website, the features to be enabled and parameters from the user as described with respect to fig 3, Para 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network functionality in 5g as taught by Wang with on-demand activation in cloud computing as taught by Krishnakumar for the benefit of eliminating need for subscription service as taught by Krishnakumar in Para 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anchan et al. (US 2014/0064209): Optimized always-on wireless service; para 71: establishing a given level of QoS on a particular channel may provide one or more of a minimum guaranteed bit rate (GBR) on that channel, a maximum delay, jitter, latency, bit error rate (BER); QoS resources can be reserved (or set up) for channels associated with real-time or streaming communication sessions, such as Voice-over IP (VoIP) sessions, group communication sessions (e.g., PTT sessions, etc.), online games, IP TV, and so on, to help ensure seamless end-to-end packet transfer for these 

Daptardar et al. (US 10069693): abstract: In a computing environment, a request to fulfill a computational task and a constraint for fulfilling the computational task is received from an entity; col 4 lines 18-22: it may be advantageous to have one or more master instances in the same region where new transient instances are launched in to provide low latency and low cost network traffic for the slave transient instances in the region. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/3/2021